Exhibit 99.1 press release Sierra Health Services, Inc.® 2724 North Tenaya Way Las Vegas, Nevada 89128 (702) 242-7000 FOR IMMEDIATE RELEASE CONTACTS: Peter O’Neill Marc Briggs VP, Public & Investor Relations SVP, Chief Financial Officer (702) 242-7156 (702) 242-7112 SIERRA REPORTS 2ND QUARTER 2007 EARNINGS 2007 Earnings Guidance Raised to $1.80 to $1.86 LAS VEGAS, July 30, 2007– Sierra Health Services, Inc. (NYSE:SIE) reported today that net income for the quarter ended June 30, 2007 was $39.4 million or $0.67 per diluted share, compared to $33.5 million or $0.54 per diluted share for the same period in 2006, an earnings per share increase of 24%.The earnings for the quarter included the benefit of positive prior period reserve development, a positive retroactive rate adjustment on the Company’s Medicare Advantage product offering and higher than projected earnings from its Medicare Prescription Drug (PDP) basic product. The combination of these three items represents approximately $15.4 million in pre-tax earnings. These positive items were partially offset by a $6.5 million pre-tax adjustment to the premium deficiency reserve established in the first quarter on the Company’s enhanced benefits PDP product. Revenues for the quarter were $482.0 million, a 14% increase over the $424.4 million for the same period in 2006. Medical premium revenues were $457.2 million, an increase of 14% over the $400.7 million for the same period in 2006. Medical premium revenues for the current quarter include $41.5 million for Sierra’s basic PDP product, compared to $49.7 million in 2006. Premium revenues for the quarter also include $31.0 million for the Company’s enhanced PDP product, which was not offered in 2006. Revenues from professional fees for the quarter were $14.4 million, compared to $12.9 million for the same period in 2006, an increase of 12%. Investment and other revenues for the quarter were $10.4 million, a decrease of 4% from the $10.9 million for the same period in 2006. Excluding the impact of both PDP products, Sierra’s medical care ratio for the quarter was 75.5%, a decrease of 220 basis points sequentially and 140 basis points from the second quarter of 2006. Sierra’s consolidated medical care ratio was 76.8%, compared to 77.8% for the same period in 2006 and 90.2% sequentially. The positive prior period reserve development and Medicare Advantage retroactive rate adjustment, totaling approximately $10.4 million, significantly impacted this ratio in the quarter. In the first quarter of 2007, the consolidated medical care ratio included the impact of the premium deficiency reserve for the enhanced PDP product, as well as the effect of seasonality in the expenses related to both the enhanced and basic PDP products. Sierra’s medical claims payable balance was $191.8 million at June 30, 2007, compared to $219.2 million at March 31, 2007. The decrease from March 31, 2007 is primarily related to balances associated with the PDP along with positive prior period reserve development. Days in claims payable, which is the medical claims payable balance divided by the average medical expenses per day for the period, were 48 days for the second quarter of 2007, compared to 42 days for the second quarter of 2006 and 45 days sequentially. Excluding both PDP products, days in claims payable were 49 days for the second quarter of 2007, compared to 45 days for the same period in 2006 and 50 days sequentially. For the quarter, general and administrative expenses, as a percentage of premium revenue, increased 40 basis points to 13.0% from 12.6% for the same period in 2006. The general and administrative expenses for the quarter include $6.5 million recorded as an additional premium deficiency reserve on the enhanced PDP product. General and administrative expenses also include $2.3 million in merger related expenses. Cash flow from operations for the six months ended June 30, 2007 was $109.5 million, which includes seven months of payments from the Centers for Medicare and Medicaid Services (CMS). Adjusted for the timing of payments from CMS, cash flow from operations for the six month period was $11.8 million. Cash flow from operations was $24.3 million for the quarter, compared to $10.5 million for the same period in 2006. The increase in cash flow from operations for the second quarter was primarily due to an increase in cash flows from our PDP products during the quarter compared to the same period in 2006. No share repurchases were made during the quarter. The Company has halted its share repurchase program pending the merger with UnitedHealth Group. In the second quarter of 2007, Sierra’s core combined commercial membership grew by 2% or 4,800 lives. For the first six months of the year, the Company grew 1,600 combined HMO and PPO commercial lives, despite the loss of 11,000 lives in January 2007, as previously reported. For the quarter, combined Medicare Advantage membership was flat. For the first six months of the year, Medicare Advantage HMO membership decreased by 100 lives, which was offset by growth in PPO membership of 500 lives and Private Fee-for-Service membership of 900 lives. “While a number of uncommon items are impacting our earnings, Sierra’s core operations continue to perform well,” said Anthony M. Marlon, M.D. “Revenue growth is within our targets and, despite the loss of three accounts at the beginning of the year, commercial HMO membership is solid. Additionally, the Company continues to work through the state and federal regulatory processes required to close our proposed merger with UnitedHealth Group. I believe we are on track for an expected close in the fourth quarter of this year.” Sierra had previously announced it had expected to earn between $1.76 and $1.86 per share for the year 2007. The Company now expects to earn between $1.80 and $1.86 per share for the year 2007. This revised guidance continues to include the recorded losses on the Company’s enhanced PDP product offering along with costs associated with its pending merger with UnitedHealth Group. Sierra will host a conference call with investors, analysts and the general public on Tuesday, July 31, 2007 at noon (Eastern Time). Interested parties can access the call by dialing 888-988-9162 (using the passcode: EARNINGS). Listeners may also access the conference call free over the Internet by visiting the investors page of Sierra’s website at www.sierrahealth.com. Sierra Health Services, Inc., based in Las Vegas, is a diversified healthcare services company that operates health maintenance organizations, indemnity insurers, preferred provider organizations, prescription drug plans and multi-specialty medical groups.Sierra’s subsidiaries serve over 860,000 people through health benefit plans for employers, government programs and individuals. For more information, visit the Company’s website at www.sierrahealth.com. Statements in this news release that are not historical facts are forward-looking and based on management’s projections, assumptions and estimates; actual results may vary materially.Forward-looking statements are subject to certain risks and uncertainties, which include but are not limited to: 1) potential adverse changes in government regulations, contracts and programs, including the Medicare Advantage program, the Medicare Prescription Drug Plan and any potential reconciliation issues, Medicaid and legislative proposals to eliminate or reduce ERISA pre-emption of state laws that would increase potential managed care litigation exposure; 2) competitive forces that may affect pricing, enrollment, renewals and benefit levels; 3) unpredictable medical costs, malpractice exposure, reinsurance costs, changes in provider contracts and inflation; 4) impact of economic conditions; 5) changes in healthcare reserves; 6) the effects of the termination of the HCA contract; 7) the amount of actual proceeds to be realized from the note receivable related to the sale of the workers’ compensation insurance operation; and 8) receipt of certain regulatory approvals and the satisfaction or waiver of other conditions pertaining to the proposed merger with UnitedHealth Group. Further factors concerning financial risks and results may be found in documents filed with the Securities and Exchange Commission and which are incorporated herein by reference. Consequently, all of the forward-looking statements made in this press release are qualified by these cautionary statements, and there can be no assurance that the actual results or developments anticipated by Sierra will be realized or, even if substantially realized, that they will have the expected consequences to, or effects on, Sierra or its business or operations.Sierra assumes no obligation to update publicly any such forward-looking statements, whether as a result of new information, future events or otherwise. SIERRA HEALTH SERVICES, INC. AND SUBSIDIARIES Earnings Report (In thousands, except per share data) (Unaudited) Three Months Ended June 30, Six Months Ended June 30, 2007 2006 2007 2006 Medical premiums $ 457,246 $ 400,664 $ 925,320 $ 815,108 Professional fees 14,394 12,882 29,036 25,797 Investment and other revenues 10,407 10,892 22,328 21,781 Total revenues 482,047 424,438 976,684 862,686 Medical expenses 362,211 321,545 797,522 658,064 Medical care ratio 76.8 % 77.8 % 83.6 % 78.3 % (Medical expenses/premiums and professional fees) General and administrative expenses 59,528 50,422 118,720 101,761 Operating income 60,308 52,471 60,442 102,861 Interest expense (1,037 ) (1,002 ) (2,992 ) (1,778 ) Other income (expense), net 844 9 1,494 (24 ) Income before income taxes 60,115 51,478 58,944 101,059 Provision for income taxes (20,755 ) (17,944 ) (20,823 ) (34,854 ) Net income $ 39,360 $ 33,534 $ 38,121 $ 66,205 Net income per common share $ 0.70 $ 0.60 $ 0.68 $ 1.16 Net income per common share assuming dilution $ 0.67 $ 0.54 $ 0.65 $ 1.05 Weighted average common shares outstanding 56,009 56,074 55,713 56,896 Weighted average common shares outstanding assuming dilution 58,937 62,597 58,954 63,525 PERIOD END MEMBERSHIP HMO: Number Of Members At June 30, 2007 2006 Commercial 278,200 265,600 Medicare 56,500 56,900 Medicaid 58,200 56,700 Commercial PPO and HSA 36,100 29,800 Medicare PPO and PFFS 3,300 1,300 Medicare Part D-Basic 155,300 180,300 Medicare Part D-Enhanced 44,300 ¾ Medicare supplement 12,700 14,000 Administrative services 221,200 219,700 Total membership 865,800 824,300 SIERRA HEALTH SERVICES, INC. AND SUBSIDIARIES Condensed Consolidated Balance Sheets (In thousands) (Unaudited) June 30, 2007 December 31, 2006 ASSETS Current assets: Cash and cash equivalents $ 143,478 $ 58,918 Investments 288,398 323,846 Accounts receivable 31,510 21,308 Current portion of deferred tax asset 45,968 29,861 Prepaid expenses and other current assets 101,291 110,020 Total current assets 610,645 543,953 Property and equipment, net 64,947 71,893 Restricted cash and investments 17,403 19,428 Goodwill 14,782 14,782 Deferred tax asset (less current portion) 26,590 18,656 Note receivable 47,000 47,000 Other assets 92,258 93,700 Total assets $ 873,625 $ 809,412 LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Accrued and other current liabilities $ 78,450 $ 99,314 Trade accounts payable 1,670 1,552 Accrued payroll and taxes 28,580 25,925 Medical claims payable 191,788 222,895 Premium deficiency reserve 39,294 1,076 Unearned premium revenue 121,934 52,075 Current portion of long-term debt 3,558 116 Total current liabilities 465,274 402,953 Long-term debt (less current portion) 55,505 118,734 Other liabilities 91,703 71,007 Total liabilities 612,482 592,694 Commitments and contingencies Stockholders’ equity: Common stock 368 354 Treasury stock (615,755 ) (600,539 ) Additional paid-in capital 466,771 436,643 Accumulated other comprehensive loss (9,530 ) (8,635 ) Retained earnings 419,289 388,895 Total stockholders’ equity 261,143 216,718 Total liabilities and stockholders’ equity $ 873,625 $ 809,412 SIERRA HEALTH SERVICES, INC. AND SUBSIDIARIES Condensed Consolidated Statements of Cash Flows (In thousands) (Unaudited) Six Months Ended June 30, 2007 2006 Cash flows from operating activities: Net income $ 38,121 $ 66,205 Adjustments to reconcile net income to net cash provided by operating activities: Depreciation 7,976 8,239 Excess tax benefits from share-based payment arrangements (4,233 ) (10,260 ) Other adjustments 5,336 4,393 Other current assets 1,838 (34,485 ) Deferred tax assets (23,299 ) (3,217 ) Medical claims payable (31,107 ) 12,097 Other current liabilities (7,809 ) 35,608 Unearned premium revenue 69,859 65,090 Premium deficiency 38,217 ¾ Changes in other assets and liabilities 14,617 (3,573 ) Net cash provided by operating activities 109,516 140,097 Cash flows from investing activities: Capital expenditures, net of dispositions (120 ) (8,179 ) Purchase of investments, net of proceeds 27,789 (36,268 ) Net cash provided by (used for) investing activities 27,669 (44,447 ) Cash flows from financing activities: Payments on debt and capital leases (40,078 ) (53 ) Proceeds from other long-term debt ¾ 20,000 Purchase of treasury stock (21,081 ) (127,780 ) Excess tax benefits from share-based payment arrangements 4,233 10,260 Exercise of stock in connection with stock plans 4,301 10,719 Net cash used for financing activities (52,625 ) (86,854 ) Net increase in cash and cash equivalents 84,560 8,796 Cash and cash equivalents at beginning of period 58,918 88,059 Cash and cash equivalents at end of period $ 143,478 $ 96,855 Reconciliation of Non-GAAP Financial Measures Medical Care Ratio In this press release, the Company presented its medical care ratio, excluding the effects of the Medicare Part D prescription drug program (PDP).This is a non-GAAP financial measure.The Company believes that reflecting the ratio excluding the effects of the PDP provides a more comparable measure of its medical care ratio from period to period and to its historical results.The following is a reconciliation to the most directly comparable GAAP financial measure: Three Months Ended June 30, 2007 Non-GAAP Items GAAP Other Medical PDP Reporting (In thousands) Medical premiums $ 384,789 $ 72,457 $ 457,246 Professional fees 14,394 ¾ 14,394 Total medical premiums and professional fees 399,183 72,457 471,640 Medical expenses 301,363 60,848 362,211 Medical care ratio (medical expenses/premiums and professional fees) 75.5 % 84.0 % 76.8 % Three Months Ended June 30, 2006 Non-GAAP Items GAAP Other Medical PDP Reporting (In thousands) Medical premiums $ 351,013 $ 49,651 $ 400,664 Professional fees 12,882 ¾ 12,882 Total medical premiums and professional fees 363,895 49,651 413,546 Medical expenses 279,911 41,634 321,545 Medical care ratio (medical expenses/premiums and professional fees) 76.9 % 83.9 % 77.8 % Six Months Ended June 30, 2007 Non-GAAP Items GAAP Other Medical PDP Reporting (In thousands) Medical premiums $ 767,539 $ 157,781 $ 925,320 Professional fees 29,036 ¾ 29,036 Total medical premiums and professional fees 796,575 157,781 954,356 Medical expenses 610,313 187,209 797,522 Medical care ratio (medical expenses/premiums and professional fees) 76.6 % 118.7 % 83.6 % Six Months Ended June 30, 2006 Non-GAAP Items GAAP Other Medical PDP Reporting (In thousands) Medical premiums $ 703,434 $ 111,674 $ 815,108 Professional fees 25,797 ¾ 25,797 Total medical premiums and professional fees 729,231 111,674 840,905 Medical expenses 555,931 102,133 658,064 Medical care ratio (medical expenses/premiums and professional fees) 76.2 % 91.5 % 78.3 % Operating Cash Flow In this press release, the Company presented operating cash flow, adjusted for the timing of payments from the Centers for Medicare and Medicaid Services (CMS) for both 2007 and 2006.These are non-GAAP financial measures.The Company received seven months of payments from CMS in the first six months of 2007 and in the first six months of 2006.The July CMS payments were received at the end of June in both years.The Company believes that reflecting six months of CMS payments provides a more useful measure of cash provided by operations during the six-month period.The following is a reconciliation to the most directly comparable GAAP financial measure: Six Months Ended June 30, 2007 2006 (In thousands) GAAP net cash provided by operating activities $ 109,516 $ 140,097 Less:July CMS payments received in June (97,712 ) (80,616 ) Cash flow from operations adjusted for the timing of payments from CMS $ 11,804 $ 59,481 Days in Claims Payable In this press release, the Company presented days in claims payable, excluding the effects of the PDP.This is a non-GAAP financial measure.The Company believes that reflecting the days in claims payable excluding the effects of the PDP provides a more comparable measure of its days in claims payable to its historical results.The following is a reconciliation to the most directly comparable GAAP financial measure: Three Months Ended June 30, 2007 Non-GAAP Items GAAP Other Medical PDP Reporting (In thousands) Medical claims payable $ 163,470 $ 28,318 $ 191,788 Medical expenses $ 301,363 $ 60,848 $ 362,211 Days in quarter 91 91 91 Medical expenses per day $ 3,312 $ 669 $ 3,980 Days in claims payable 49 42 48 Three Months Ended June 30, 2006 Non-GAAP Items GAAP Other Medical PDP Reporting (In thousands) Medical claims payable $ 139,564 $ 8,400 $ 147,964 Medical expenses $ 279,911 $ 41,634 $ 321,545 Days in quarter 91 91 91 Medical expenses per day $ 3,076 $ 458 $ 3,533 Days in claims payable 45 18 42
